***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             DITECH FINANCIAL, LLC v. MAUD
                     JOSEPH ET AL.
                       (AC 41702)
                        Lavine, Keller and Harper, Js.

                                   Syllabus

The plaintiff, D Co., sought to foreclose a mortgage on certain real property
   of the defendant J. Thereafter, M Co. was substituted as the plaintiff
   and J was defaulted for failure to plead. The trial court subsequently
   rendered judgment of strict foreclosure in favor of M Co., from which
   J appealed to this court. On appeal, J claimed, inter alia, that D Co. lacked
   standing to commence this action because at the time it commenced
   this action it did not hold the note and had no interest in the note. Held
   that because the resolution of J’s jurisdictional claim was dependent on
   disputed factual findings that could not be resolved due to an inadequate
   appellate record, and because that claim implicated the subject matter
   jurisdiction of the trial court, this court was unable to review the merits
   of the appeal and the matter was remanded for a determination of the
   jurisdictional issue and for further proceedings according to law; in
   order to resolve J’s standing challenge, this court had to determine if
   D Co. was the holder of the note or had the authority to enforce the
   note on behalf of another party in interest at the time this action was
   commenced, but the only indication in the record that the court reviewed
   the note was in its order granting M Co.’s motion for a judgment of
   strict foreclosure, in which it stated, in one sentence, that the original
   note and mortgage documents had been reviewed and were found to
   be in order, that statement was called into question by M Co. in its brief
   to this court, and, thus, this court was unable to verify what was in fact
   presented to and reviewed by the trial court, as there were no other
   findings in the record made by the trial court pertaining to standing, or
   even a copy of the note or a lost note affidavit referenced by M Co., nor
   did either party present this court with any transcript of any proceeding
   during which the court may have made findings or explained what it
   reviewed, and although D Co. attached to its motion to substitute party
   plaintiff a copy of its assignment of the mortgage to M Co. and a limited
   power of attorney document pertaining thereto, there were no docu-
   ments that shed light on M Co.’s claimed right to enforce the note.
          Argued May 13—officially released September 17, 2019

                             Procedural History

   Action to foreclose a mortgage on certain real prop-
erty of the named defendant et al., and for other relief,
brought to the Superior Court in the judicial district of
Fairfield; thereafter, MTGLQ Investors, L.P., was substi-
tuted as the plaintiff; subsequently, the named defen-
dant was defaulted for failure to plead; thereafter, the
court, Hon. Alfred J. Jennings, Jr., judge trial referee,
granted the motion filed by the substitute plaintiff for
a judgment of strict foreclosure and rendered judgment
thereon, from which the named defendant appealed to
this court. Reversed; further proceedings.
  Maud Joseph, self-represented,                          the     appellant
(named defendant).
  Benjamin T. Staskiewicz, for the appellee (substi-
tute plaintiff).
                         Opinion

   KELLER, J. The self-represented defendant, Maud
Joseph, appeals from the judgment of strict foreclosure
rendered by the trial court in favor of the plaintiff,
MTGLQ Investors, L.P. (MTGLQ).1 On appeal, the defen-
dant claims that the court (1) lacked subject matter
jurisdiction because the named plaintiff, Ditech Finan-
cial, LLC (Ditech), lacked standing to commence this
action, (2) improperly granted Ditech’s motion to sub-
stitute, (3) lacked authority to render a judgment of
strict foreclosure, and (4) improperly denied her motion
for reargument. Because the resolution of the defen-
dant’s first claim as to standing is dependent on dis-
puted factual findings that cannot be resolved due to
an inadequate appellate record, and because this claim
implicates the subject matter jurisdiction of the trial
court, we are unable to review the merits of this appeal.
We therefore reverse the judgment of the trial court
and remand the case for further proceedings.
   We briefly set forth the procedural history and facts
relevant to this appeal. On October 27, 2016, Ditech
commenced this action alleging that the defendant and
Manita Cenat (Cenat) executed and delivered to Coun-
trywide Bank, FSB, a note for a loan in the principal
amount of $140,000 (note). To secure the note, Ditech
alleged that the defendant and Cenat executed a mort-
gage dated December 12, 2007, for property located at
116 North Bishop Avenue in Bridgeport. Ditech alleged
that it was the holder of the note and that the note
was in default. Accordingly, it elected to accelerate the
balance due, declared the balance due in full, and sought
to foreclose the mortgage securing the note.
  On May 11, 2017, the defendant and Cenat filed jointly
a motion to dismiss arguing that the court lacked per-
sonal jurisdiction over them because service of process
was not properly effectuated. By order dated June 7,
2017, the court denied the defendant’s motion. The
court concluded that the defendant had not sustained
her burden of overcoming the presumption of the truth
of the facts stated in the return of service attested to
by the marshal.
   As discussed in footnote 1 of this opinion, Ditech
filed a motion to substitute MTGLQ as the plaintiff on
June 22, 2017, representing that it had assigned the
subject mortgage deed and note, including the cause
of action, to MTGLQ. The defendant filed an objection
to Ditech’s motion to substitute arguing, inter alia, that
the assignment was not made while the action was
pending and that Ditech lacked standing in the first
instance. The court granted Ditech’s motion on July
13, 2017. In addressing the defendant’s objection, it
concluded that the assignment took place thirty-nine
days after this action commenced and, thus, it overruled
the defendant’s objection. The court did not address the
defendant’s standing argument and stated: ‘‘Defendant’s
challenge to Ditech Financial’s standing to commence
this action is not properly raised in an objection to
motion to substitute. See Practice Book § 10-30.’’
   On September 22, 2017, the plaintiff filed a motion
for default for failure to plead arguing that the defendant
and Cenat had failed to plead within the time required
by Practice Book § 10-8. That same day, the plaintiff
filed a motion for judgment of strict foreclosure.
  On September 29, 2017, pursuant to Practice Book
§ 10-35, both the defendant and Cenat filed requests to
revise the plaintiff’s complaint. The plaintiff filed an
objection to the requests of the defendant and Cenat
to revise on October 5, 2017. On October 23, 2017, the
court sustained all of the plaintiff’s objections.
   On November 22, 2017, despite the defendant having
filed her request to revise, which is a responsive plead-
ing,2 on September 29, 2017, the clerk granted the plain-
tiff’s September 22, 2017 motion for default for failure
to plead against the defendant and Cenat.
   On March 6, 2018, the defendant and Cenat jointly
filed a motion to strike requesting that the court strike
the plaintiff’s prayer for relief and the notice attached
thereto. The court denied the motion to strike on March
12, 2018.
   On March 12, 2018, the defendant and Cenat filed an
objection to the plaintiff’s motion for strict foreclosure
arguing that no default had entered and no summary
judgment had been obtained. Additionally, they argued
that their March 6, 2018 motion to strike was a respon-
sive pleading.
  On that same day, the court granted the plaintiff’s
motion for a judgment of strict foreclosure setting the
law day for July 17, 2018. On April 2, 2018, the defendant
and Cenat filed a motion to reargue the court’s order
granting the plaintiff’s motion for a judgment of strict
foreclosure on the basis of the default for failure to
plead, arguing that the court misapprehended the fact
that the defendant and Cenat had filed a responsive
pleading to the complaint before the hearing on the
motion for a judgment of strict foreclosure and over-
looked General Statutes § 52-121.3 The plaintiff filed an
objection to the motion for reargument.
  On May 8, 2018, the court denied the motion to rear-
gue. In its order, the court stated: ‘‘Motion for Reargu-
ment of Motion for Judgment of Strict Foreclosure is
denied. The motion to strike filed on March 6, 2018
was ineffective because the defendants were in default
status when the motion to strike was filed, having been
defaulted for failure to [plead] on November 22, 2017.
The motion to strike did not automatically open the
defaults because the plaintiff had previously moved for
judgment of strict foreclosure on September 22, 2017.
Practice Book § 17-32 (b). The court had the authority
to act on the motion to strike on March 12, 2018 even
though it was not on the short calendar for that day.
Practice Book § 10-40 (b). The motion to strike was
frivolous and obviously filed solely for purposes of
delay.’’ This appeal followed.4
  On appeal, the defendant argues that the court lacked
subject matter jurisdiction over this action because
Ditech lacked standing. In particular, the defendant
argues that Ditech was not the holder of the note and
had no interest in the note at the time it commenced
this action. The defendant essentially argues that the
loan was serviced by Ditech but owned by Fannie Mae,
which allegedly sold the loan to MTGLQ in June, 2016,
prior to the commencement of this action. The defen-
dant, therefore, argues that Ditech lacked standing to
bring this action and, thus, the court’s substitution of
MTGLQ as party plaintiff also was improper.
  The plaintiff argues that the court did not lack subject
matter jurisdiction. It contends that Ditech was the
servicer of the loan through the commencement of this
action and was the mortgagee of record and, therefore,
was the party entitled to enforce the note and mortgage
when this action was commenced. The plaintiff further
contends that the trial court made the necessary find-
ings establishing that Ditech and, thus, MTGLQ, has
standing in this case. We do not agree.
   ‘‘Standing is the legal right to set judicial machinery
in motion. One cannot rightfully invoke the jurisdiction
of the court unless [it] has, in an individual or represen-
tative capacity, some real interest in the cause of action,
or a legal or equitable right, title or interest in the subject
matter of the controversy. . . . Where a party is found
to lack standing, the court is consequently without sub-
ject matter jurisdiction to determine the cause.’’ (Cita-
tion omitted; internal quotation marks omitted.) J.E.
Robert Co. v. Signature Properties, LLC, 309 Conn. 307,
318, 71 A.3d 492 (2013).
   ‘‘Generally, in order to have standing to bring a fore-
closure action the plaintiff must, at the time the action
is commenced, be entitled to enforce the promissory
note that is secured by the property. . . . The plaintiff’s
possession of a note endorsed in blank is prima facie
evidence that it is a holder and is entitled to enforce
the note, thereby conferring standing to commence a
foreclosure action. . . . After the plaintiff has pre-
sented this prima facie evidence, the burden is on the
defendant to impeach the validity of [the] evidence that
[the plaintiff] possessed the note at the time that it
commenced the . . . action or to rebut the presump-
tion that [the plaintiff] owns the underlying debt.’’
(Internal quotation marks omitted.) Citibank, N.A. v.
Stein, 186 Conn. App. 224, 243, 199 A.3d 57 (2018), cert.
denied, 331 Conn. 903, 202 A.3d 373 (2019); see Equity
One, Inc. v. Shivers, 310 Conn. 119, 135, 74 A.3d 1225
(2013) (‘‘[a] holder of a note is presumed to be the owner
of the debt, and unless the presumption is rebutted may
foreclose the mortgage under [General Statutes] § 49-
17’’ [internal quotation marks omitted]).
  In the present case, if Ditech did not hold the note
or did not have authority to enforce the note and mort-
gage at the commencement of this action; see J.E.
Robert Co. v. Signature Properties, LLC, supra, 309
Conn. 327–28 (‘‘a loan servicer need not be the owner
or holder of the note and mortgage in order to have
standing to bring a foreclosure action if it otherwise
has established the right to enforce those instruments’’);
then it lacked standing, thus depriving the trial court
of subject matter jurisdiction and requiring a dismissal
of the plaintiff’s action. In resolving the defendant’s
challenge to the plaintiff’s standing in this case, we
must determine if Ditech was the holder of the note or
had the authority to enforce the note on behalf of
another party in interest at the time this action was
commenced. On the basis of our review of the record
before us, we conclude that we are unable to review
the defendant’s jurisdictional claim because the record
is inadequate for us to do so. See Deutsche Bank
National Trust Co. v. Thompson, 163 Conn. App. 827,
832–33, 136 A.3d 1277 (2016) (concluding that record
on appeal was inadequate to review jurisdictional
claim); see also Deutsche Bank National Trust Co. v.
Bialobrzeski, 123 Conn. App. 791, 799–800, 3 A.3d
183 (2010).
   In Deutsche Bank National Trust Co. v. Thompson,
supra, 163 Conn. App. 827, this court addressed a similar
claim. In that case, a defendant challenged for the first
time on appeal the plaintiff’s standing to bring the
underlying foreclosure action. Id., 831. This court con-
cluded ultimately that the record was inadequate to
review the jurisdictional claim. Id., 836. We noted, inter
alia, that there was no indication in the record that the
plaintiff ever presented the court with the note, that no
other factual findings were in the record that the plain-
tiff was the holder of the note at the commencement
of the action, and that no transcript of any hearing
was provided by the parties for this court’s review. Id.,
832–33. In the light of the inadequacies of the record,
this court reversed the judgment of the trial court and
remanded the case for a determination of the jurisdic-
tional issue and for further proceedings according to
law.5 Id., 836.
   As in Thompson, the record before us contains simi-
lar deficiencies. In particular, the only indication in the
record that the court reviewed the note was in its order
granting the plaintiff’s motion for judgment of strict
foreclosure. The court stated in one sentence: ‘‘Original
Note and Mortgage documents have been reviewed and
are found to be in order.’’ The court’s statement, how-
ever, is called into question by the plaintiff in its appel-
late brief. Therein, the plaintiff states in relevant part
that ‘‘[i]t is believed that the trial court’s order should
have referenced . . . an original Lost Note Affidavit
with [a] copy of [the] Note endorsed in blank . . .
instead of the words ‘Original Note’ to avoid any factual
discrepancy as to what was actually reviewed by the
trial court at the judgment hearing.’’ On the basis of
the record before us, however, we are unable to verify
what was in fact presented to and reviewed by the court.
   We have not found in the record any other findings
made by the trial court pertaining to the plaintiff’s stand-
ing, or even a copy of the note or lost note affidavit
referenced by the plaintiff. Nor has either party pre-
sented this court with any transcript of any proceeding
during which the court may have made particular find-
ings or explained what it reviewed. Although Ditech
attached to its motion to substitute party plaintiff a
copy of its assignment of the mortgage to the plaintiff
and a limited power of attorney document pertaining
thereto, there are no documents that shed light on the
plaintiff’s claimed right to enforce the note.
   In addressing the defendant’s standing claim, the
plaintiff directs our attention to this court’s decision in
Deutsche Bank National Trust Co. v. Cornelius, 170
Conn. App. 104, 107, 154 A.3d 79, cert. denied, 325 Conn.
922, 159 A.3d 1171 (2017), stating that this court ‘‘dealt
with a similar jurisdictional issue as raised in Thompson
but found that the facts in that case were able to estab-
lish [the] plaintiff’s standing through the trial court
record . . . .’’ The plaintiff appears to cite Cornelius
in an attempt to demonstrate that the record in the
present case is adequate for our review of the defen-
dant’s jurisdictional claim. Our review of Cornelius,
however, discloses that the deficiencies present in the
record before us, and in Thompson, were not present
in that case. As this court stated in Cornelius: ‘‘The
plaintiff produced the note, the mortgage, and the dated
assignments of the note and mortgage at the December
15, 2015 hearing. After reviewing these documents and
discussing them with the parties, the court found on
the record that the plaintiff possessed the note prior
to the commencement of the foreclosure action. The
defendant did not offer any evidence that the note pre-
sented by the plaintiff was invalid or that the plaintiff
did not possess the note when it commenced the fore-
closure action.’’ Id., 114. This court made clear that the
record before it expressly reflected that the trial court
carefully reviewed the note and mortgage documents.
Id., 111.
  The record in the present case, however, does not
clearly reflect what the court reviewed. In particular,
the plaintiff’s statement in its appellate brief that it
believed that the trial court’s order should have refer-
enced an original lost note affidavit with a copy of the
note endorsed in blank instead of the words ‘‘Original
Note’’ to avoid any factual discrepancy, calls into ques-
tion what the court in fact reviewed. Additionally, this
court has not been presented with a record containing
a copy of any note or lost note affidavit that the court
may have reviewed. It is evident that the facts of the
present case are more akin to Thompson than they are
to Cornelius. As such, we conclude, like the court in
Thompson, that we are unable to review the defendant’s
jurisdictional claim on the record before us.
  The judgment is reversed and the case is remanded
for a determination of the jurisdictional issue and for
further proceedings according to law.
      In this opinion the other judges concurred.
  1
     In its complaint, the named plaintiff, Ditech Financial, LLC (Ditech),
also named Manita Cenat as a defendant. Cenat, however, is not participating
in this appeal. Thus, any reference to the defendant in this opinion is solely
to Maud Joseph.
   Additionally, Ditech is no longer a party to this action. On June 22, 2017,
Ditech filed a motion to substitute MTGLQ as the plaintiff, representing that
it had assigned the subject mortgage deed and note, including the cause of
action, to MTGLQ. This motion was granted by the court on July 13, 2017.
Accordingly, any reference to the plaintiff in this opinion is to MTGLQ.
   2
     Practice Book § 10-6, titled ‘‘Pleadings Allowed and Their Order,’’ pro-
vides: ‘‘The order of pleading shall be as follows: (1) The plaintiff’s complaint.
(2) The defendant’s motion to dismiss the complaint. (3) The defendant’s
request to revise the complaint. (4) The defendant’s motion to strike the
complaint. (5) The defendant’s answer (including any special defenses) to
the complaint. (6) The plaintiff’s request to revise the defendant’s answer.
(7) The plaintiff’s motion to strike the defendant’s answer. (8) The plaintiff’s
reply to any special defenses.’’
   3
     General Statutes § 52-121 (a) provides: ‘‘Any pleading in any civil action
may be filed after the expiration of the time fixed by statute or by any rule
of court until the court has heard any motion for judgment by default or
nonsuit for failure to plead which has been filed in writing with the clerk
of the court in which the action is pending.’’
   4
     After the defendant filed the present appeal, the trial court, Hon. Alfred
J. Jennings, Jr., judge trial referee, issued further articulations relating to
its denial of the defendant’s motion to strike and the court’s rendering of a
judgment of strict foreclosure. The court additionally articulated its decision
when it addressed the plaintiff’s motion to terminate the appellate stay,
which was denied on December 7, 2018.
   5
     This court in Thompson also rejected the plaintiff’s argument that an
inadequate record precludes this court’s review of the plaintiff’s standing.
Deutsche Bank National Trust Co. v. Thompson, supra, 163 Conn. App. 835.
We stated that ‘‘although it is indeed the burden of the defendant, as the
appellant, to provide an adequate record for review, it is [t]he plaintiff
[who] bears the burden of proving subject matter jurisdiction, whenever
and however raised.’’ (Internal quotation marks omitted.) Id., 836.